                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                          8:13CR84

        vs.
                                                                             ORDER
JOHN L. MAIN,

                        Defendant.


        The defendant appeared before the court on March 28, 2019 regarding Petition for Warrant or
Summons for Offender Under Supervision [85]. Michael J. Hansen represented the defendant. Kelli
L. Ceraolo represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).


        The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The Court finds the petition sets forth probable cause to believe the defendant violated the terms of
probation. The defendant shall appear personally for a final dispositional hearing before Senior Judge
Kopf in Courtroom No. 1, Fourth Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on June 28, 2019.


        The government did not move for detention. The defendant shall be released on the current
terms and conditions of probation.


        IT IS SO ORDERED.


        Dated this 28th day of March, 2019.

                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
